Citation Nr: 1336539	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  08-16 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel





INTRODUCTION

The Veteran served on active duty from April 1996 to April 1997, from October 2001 to September 2002, and from January 2004 to May 2005, including service in Iraq. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Veteran's appeal was previously before the Board, and the above-captioned issue on appeal remanded in its February 2012 for additional development.  That development having been accomplished, no additional remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

During the appeal period, the Veteran's left ear hearing loss has been manifested by Level I hearing acuity.


CONCLUSION OF LAW

The criteria for a compensable rating for left ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  An August 2007 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA medical treatment records have been obtained; the Veteran has not identified any private treatment records pertinent to her appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The August 2007, December 2007, April 2008, and March 2012 VA examinations are adequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Except for the March 2012 VA examination, the Veteran was asked about the situations of her greatest difficulty and as to impairment in employment situations; as to all evaluations, audiograms were conducted and word recognition percentage testing completed.

Review of the record does not indicate that additional evidence pertinent to the issue adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold as measured by pure tone audiometric tests.  To evaluate the degree of disability resulting from service-connected hearing loss, the Schedule establishes eleven levels of impaired efficiency, numerically designated from Level I to Level XI.  Level I represents essentially normal hearing acuity for VA compensation purposes, with hearing loss increasing with each level to the profound deafness represented by Level XI.  38 C.F.R. § 4.85, Tables VI, VII (2013). 

Eight audiology evaluations of the Veteran's hearing acuity were conducted during the appeal period.  At a November 2006 VA audiology consult, speech audiometry revealed speech recognition ability of 100 percent bilaterally; pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
5
LEFT
25
10
20
30
50

At the August 2007 VA examination, the Veteran reported that her situations of greatest hearing difficulty were following group conversation and watching television.  Speech audiometry revealed speech recognition ability of 100 percent bilaterally; pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
5
LEFT
15
15
20
30
50

At the December 2007 VA examination, the Veteran reported that her situations of greatest hearing difficulty were following group conversation and watching television.  Speech audiometry revealed speech recognition ability of 100 percent bilaterally; pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
5
LEFT
15
15
20
30
50







At a November 2007 VA audiology consult, speech audiometry revealed speech recognition ability of 100 percent bilaterally; pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
10
LEFT
25
20
20
30
50

At the April 2008 VA audiology examination, the Veteran reported her greatest difficulties with respect to hearing impairment included following group conversations and watching television.  Speech audiometry revealed speech recognition ability of 100 percent bilaterally; pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
5
LEFT
15
15
20
30
50

At a May 2010 VA audiology consult, speech audiometry revealed speech recognition ability of 100 percent bilaterally; pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
10
LEFT
25
25
25
30
50

At the March 2012 VA audiology examination, speech audiometry revealed speech recognition ability of 100 percent bilaterally; pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10
5
LEFT
10
10
15
25
45

At a March 2012 VA ear/nose/throat clinic consult, speech audiometry revealed speech recognition ability of 100 percent bilaterally; pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10
5
LEFT
10
10
15
25
45

Applying the rating criteria to the clinical findings from each of these evaluations results in Level I hearing acuity for the left ear, no matter what set of clinical data is used.  See 38 C.F.R. § 4.85, Table VI. Applying either of these numeral designations to Table VII, with a numerical designation of Level I for the nonservice-connected right ear, results in a noncompensable rating for left ear hearing impairment.  38 C.F.R. §§ 3.383, 4.85(f), (h) (2013).  Thus, a compensable rating is not supported by the evidence of record.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

When the pure tone decibel loss values are 55 or greater at 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz in either ear, or 30 or less at 1000 Hertz and 70 or more at 2000 Hertz, the criteria for exceptional patterns of hearing impairment must be considered.  38 C.F.R. § 4.86(a) (2013).  However, none of the examination results dated during the appeal period reflect an exceptional pattern of hearing impairment in the left ear; as such, the criteria in 38 C.F.R. § 4.86(a) is not for application.  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating is adequate.  Ratings in excess of that assigned are provided for certain manifestations of hearing loss, but the competent and credible evidence of record does not reflect that those manifestations are present.  The diagnostic criteria also adequately describe the severity of the Veteran's hearing loss; the assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate, and the evidence does not reflect hearing loss that is not contemplated by that criteria. Lendenmann, 3 Vet. App. at 349.  Marked interference of employment has not been shown.  As the Veteran's disability picture is contemplated by the Rating Schedule; no extraschedular referral is required.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and a compensable rating for left ear hearing loss is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

A compensable rating for left ear hearing loss is denied.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


